DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election of Group I, claims 21-28 and 32-33, in the reply filed on 11/13/20, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
3.  Claims 21-45 are pending. Claims 1-20 are cancelled. Claims 29-31 and 34-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/20. Claims 21-28 and 32-33 are under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 10/24/19 and 12/04/19 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims 21, 25-28, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deditius et al. 2015 (Characterization of Novel Factors Involved in Swimming and Swarming Motility in Salmonella enterica Serovar Typhimurium; PLoS ONE 10(8): e0135351; doi:10.1371/journal pone.0135351).
	Instant claims are drawn to a mutated Salmonella strain comprising one or more mutations in a flagellin class II gene, the aroA gene, an IpxR gene, a pagL gene, a pagP gene, and the ydiV gene.
	Deditius teach LB cultures (i.e. compositions comprising diluents and immunomodulatory molecules, for example, water and yeast extracts) comprising Salmonella enterica serovar Typhimurium having mutations with the ydiV, FimZ, FliH, and/or FlgE genes (see abstract; page 10; S2 Table; Figure 2A; meeting limitations found in immunogenic” in the preamble of claim 32; and “...wherein said mutated Salmonella strain is attenuated” in claim 27; and “...wherein the strain has an increased formation of outer membrane vesicles (OMVs) as compared to a wild type strain” in claim 28; these limitations do not add structural elements to the mutated Salmonella and therefore have been interpreted as functional properties of the mutated Salmonella per se; see MPEP 2112.01.
	Therefore, Deditius anticipates the invention as claimed.

Claim Rejections - 35 USC § 102
8.  Claims 21-23, 25-28, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felgner et al. 2016 (aroA-Deficient Salmonella enterica Serovar Typhimurium Is More Than a Metabolically Attenuated Mutant; mBio; Volume 7, Issue 5 e01220-16).
	Felgner teaches vaccine compositions comprising attenuated Salmonella enterica serovar Typhimurium strains having a deletion of the aroA gene; (e.g. see abstract; Figures 7 and 8; meeting limitations found in instant claims 21, 25, 26, and 32-33). Felgner teaches the strain is also mutated in the lpxR9, pagL7, pagP8 and rfaG42 genes (e.g. see page 2; right column; meeting limitations found in instant claim 23). Felgner teaches fliHIJ mutant strains (e.g. see page 7, left column; meeting limitations found in instant claim 22).  With regards to “...immunogenic” in the preamble of claim 32; and “...wherein said mutated Salmonella strain is attenuated” in claim 27; and “...wherein the strain has an increased formation of outer membrane vesicles (OMVs) as compared to a wild type strain” in claim 28; these limitations do not Salmonella and therefore have been interpreted as functional properties of the mutated Salmonella per se; see MPEP 2112.01.
Therefore, Felgner anticipates the invention as claimed.

Claim Rejections - 35 USC § 103
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

12.  Claims 21-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Felgner et al. 2016 (aroA-Deficient Salmonella enterica Serovar Typhimurium Is More Than a Metabolically Attenuated Mutant; mBio; Volume 7, Issue 5 e01220-16) in view of Bramhill et al. 2011 (US 2011/0224097). 
As set forth above, Felgner teaches vaccine compositions comprising immunogenic and attenuated Salmonella enterica serovar Typhimurium strains having a deletion of the aroA gene; (e.g. see abstract; and Figures 7 and 8; meeting limitations found in instant claims 21, 25, 26, and 32-33). Felgner teaches the strain is also mutated in the lpxR9, pagL7, pagP8 and rfaG42 genes (e.g. see page 2; right column; meeting limitations found in instant claim 23). Felgner teaches fliHIJ mutant strains (e.g. see page 7, left column; meeting limitations found in instant claim 22).  With regards to “...wherein said mutated Salmonella strain is attenuated” in claim 27; and “...wherein the strain has an increased formation of outer membrane vesicles (OMVs) as compared to a wild type strain” in claim 28; these limitations do not add structural elements to the mutated Salmonella and therefore have been interpreted as functional properties of the mutated Salmonella per se; see MPEP 2112.01.
Therefore, the difference between the prior art and the invention is a Salmonella strain further comprising mutations in the eptA gene in dependent claim 24.
However, Bramhill teaches similar compositions comprising Gram-negative Salmonella spp. having deleted lpxL, lpxM, lpxP, pagP and/or eptA genes capable of exponential growth at temperatures above 40ºC; substantially free of outer membrane ligands of TLR4/MD2 agonists; and/or capable of taking up extracellular DNA (e.g. see [0010, 0013-16, 0021, 0027]; and Example 1). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify one or more of the Salmonella strains as taught by Felgner, by further modifying (e.g. deleting) the eptA gene, thereby arriving at the claimed invention, in order to produce desirable Salmonella strains that were substantially free of outer membrane ligands of TLR4/MD2 agonists and/or were capable of taking up extracellular DNA, as taught by Bramhill.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success because the strain would be capable of exponential growth at temperatures above 40ºC, as taught Bramhill. Thus, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements Salmonella strains having a deletion of the aroA gene and Salmonella strains having a deletion of the eptA gene) were known in the art.  In addition, combining these elements merely yields a composition wherein each element performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Accordingly, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Conclusion
13. No claims are allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARY MAILLE LYONS/Examiner, Art Unit 1645              

February 19, 2021